Citation Nr: 1111061	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-20 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post traumatic stress disorder (PTSD) prior to January 6, 2009, and in excess of 50 percent on and after that date.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from February 1983 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO in Detroit, Michigan, which granted service connection for PTSD and assigned an initial 30 percent rating.  

During the pendency of the appeal, and specifically by an October 2009 rating action, the RO granted an increased evaluation from 30 percent to 50 percent, effective from January 6, 2009, for the service-connected PTSD.  With respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  

The Veteran testified before a Decision Review Officer at a January 2009 hearing at the RO.  A transcript has been associated with the file.

The Veteran's representative filed a November 2008 statement indicating that the Veteran wanted an increase in his disability rating due to worsening of the condition and proceeded to discuss a back disability.  The Veteran was previously denied service connection for back pain/injury and for degenerative disc disease.  The Board finds that the November 2008 filing is sufficient to constitute a petition to reopen the previously denied back disability claim.  Further, the petition to reopen the previously denied claim for service connection for a back disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  
FINDINGS OF FACT

1.  Prior to January 6, 2009, the Veteran's PTSD was not productive of reduced reliability and productivity, deficiencies in most areas or total occupational or social impairment.

2.  On and after January 6, 2009, the Veteran's PTSD was not productive of deficiencies in most areas or total occupational or social impairment.


CONCLUSIONS OF LAW

1.  Prior to January 6, 2009, the criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  On and after January 6, 2009, the criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased initial rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, a letter dated in April 2007 fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination in May 2009.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, the records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2009 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Increased Ratings

The Veteran contends that he is entitled to an initial rating in excess of 30 percent prior to January 6, 2009, and in excess of 50 percent on and after that date for his PTSD.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010). 

The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to DSM-IV, a score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

a. Prior to January 6, 2009

The Veteran filed for Social Security Adminstration (SSA) benefits prior to filing for VA compensation for PTSD.  The SSA records reveal that he filed for a back disability and mentioned psychiatric problems in his initial filing.  The Veteran underwent a mental residual functional capacity assessment.  The Veteran had some moderate limitations understanding and remembering instructions, the ability to carry out instructions, maintain attention and concentration for extended periods and set realistic goals independently of others.  The Veteran was considered to retain the capacity to work at an unskilled job.  The Veteran reported a history of bipolar disorder and depression.  A June 2005 assessment assigned a GAF score of 50.

The Veteran was seen for mental health treatment at VA in September 2006.  He was diagnosed with PTSD at that time.  The Veteran had recent treatment elsewhere and visited VA to get medicine and follow-up care.  

The Veteran was seen for a VA examination in connection with this claim in October 2007.  The Veteran reported trouble with intrusive thoughts, sleep disturbances and anxiety attacks.  The Veteran had difficulty with girlfriends.  The Veteran reported being hospitalized for four days in August 2006 for being suicidal, having impulse control problems and hearing voices.  The Veteran had been seen at VA and diagnosed with PTSD.  The Veteran began medication, which he reported helped significantly.  The Veteran reported not working due to a back injury.  The Veteran reported the suicide of a brother in 2005 and the accidental death of a sister several years before.  He reported living with his parents and no alcohol or other substance issues.  On examination, he was alert and oriented times three.  His mood was anxious.  The Veteran was not currently suicidal or homicidal.  The Veteran complained of hearing problems, but no mania and no pressured speech.  Sleep was better with medications.  The Veteran reported not bathing every day, but did bath on the day of the exam and his hygiene was adequate at the exam.  The Veteran remembered two out of three words after three minutes.  The Veteran was able to spell the word world forward and backward without a problem.  He complained of startle reflexes, anxiety attacks, difficulty with impulse control and periodic headaches.  There were no hallucinations or delusions.  The examiner assigned a GAF score for PTSD of 50, with an overall GAF score of 45.  

The Veteran has undergone individual treatment through VA for his PTSD for several years.  

In May 2007, the Veteran was seen for a medication management session.  The Veteran reported not getting along with his mother.  The Veteran admitted to hearing voices all the time, saying different things to him.  He reported two past attempts at suicide.  The Veteran reported that his medication allowed him to sleep and that he could not function or concentrate without the medication.  The Veteran alert and oriented times three, with some difficulty concentrating and sitting still.  The Veteran looked isolated and withdrawn.  Grooming and hygiene were appropriate with mild signs of psychomotor inhibition.  Eye contact was fair.  His speech was less tangential.  Affect was flat, mood somewhat depressed and anxious.  He continued to have low self esteem and feelings of helplessness.  He denied any suicidal or homicidal feelings at the time and contracted for safety.  The Veteran was assigned a GAF score of 55.  

In September 2007, the Veteran reported worsening dreams and a racing mind.  The Veteran had been taking double his dose of Clonazepam.  The Veteran was having vague suicidal thoughts but contracted for safety.  The observations of the Veteran were the same as in May, with some mild suspicious behavior with flashbacks about the war.  His GAF score remained 55.

The Veteran was seen again in October 2007.  His symptoms were similar, and he reported feeling very nervous and anxious.  The Veteran reported difficulty sleeping, and emotional numbing.  The Veteran was not able to slow a racing mind.  The Veteran denied hearing voices at the time.  

The Veteran was seen in December 2007.  The Veteran had no signs of psychomotor agitation.  His speech was tangential.  His symptoms were otherwise similar.  His GAF score was 55.

The Veteran was seen again in January 2008.  The Veteran told the doctor that Xanax had helped him very much.  His mind was still racing, but he was hearing less voices.  The Veteran told the doctor that he had a brother that committed suicide by overdose in 2005.  The Veteran indicated that he had two sisters with whom he got along with well.  His speech was less tangential.  His mood was somewhat neutral, but he was able to smile.  His GAF score remained 55.

The Veteran was seen in February 2008.  The Veteran reported being able to sleep eight hours.  His mind was racing less, but he was having weird dreams.  The Veteran reported trying to keep busy.  The Veteran reported recent weight gain.  The doctor informed him that his medication causes weight gain.  The Veteran had a bright affect and was able to smile.  His other symptoms were similar to prior entries.  His GAF score was 57.

At a session in May 2008, the Veteran reported lessening mind racing.  He denied hearing voices.  The Veteran reported sleeping eight hours a night, but feeling somewhat hung over in the mornings.  The Veteran was concerned by recent weight gain.  The Veteran's speech was coherent and relevant.  Dress, grooming and hygiene were appropriate.  There were no signs of psychomotor agitation.  He had good eye contact.  There was no flight of ideas or looseness of association.  The Veteran's affect was bright and he was able to smile.  The Veteran had no suicidal or homicidal thoughts.  His anxiety was much better.  He was alert and oriented times three.  He denied delusions or hallucinations.  Flashbacks were reduced.  The Veteran's GAF score was 58.

In August 2008, the Veteran reported that he stopped one medication because he gained sixty pounds.  He also reported that a different medication did not help and that he had been taking a double dose of Xanax.  The Veteran was switched to another anti-psychotic medication.  He denied any suicidal or homicidal thoughts.  He reported conflict with his mother and that he was trying to find his own place.  The Veteran was dressed appropriately.  Grooming and hygiene were fair.  There were no signs of psychomotor agitation.  Eye contact was good. His speech was relevant.  His affect was flat and mood anxious.  The Veteran was alert and oriented times three.  He admitted to occasional voices.  He reported a racing mind.  His GAF score remained 58.  The Veteran was seen again in September 2008 for a medication checkup.  He had similar symptoms with improved anxiety and without hearing voices.

The Veteran was seen again in October 2008.  The Veteran reported trouble sleeping, but was doing better overall.  His symptoms were similar to the prior entries.  He was preoccupied with his weight.  His GAF score remained 58.

The Board finds that, during the period prior to January 6, 2009, the Veteran's PTSD was not productive of reduced reliability and productivity, deficiencies in most areas or total occupational or social impairment.  The Veteran was unemployed during this period, but this was due to a nonservice-connected disability.  The Veteran had a mental status evaluation and residual functional capacity assessment during his SSA claim that showed that he retained the ability to work unskilled labor.  The Veteran had a manual labor job prior to his disabling back injury; the Board considers unskilled labor concomitant with a physical laborer forced out of his chosen employment.  The Veteran did have hallucinations and suicidal ideation during the period, but there is no indication that the Veteran acted on any of these.  The Veteran reported a decade's long history of auditory hallucinations without ill effect on his employment prior to his back injury; the Board finds that this symptom has not been productive of significant occupational and social impairment.  The Veteran did display tangential speech and restricted affect and mood on most occasions.  He also reported anxiety and frequent panic attacks.  The assigned GAF scores in a range between 50 and 58 indicate that the Veteran was having moderate problems due to his PTSD symptoms.  On the balance, the Board finds that the Veteran's most serious symptoms of auditory hallucinations and suicidal ideation had been present and untreated for years without significant reduced reliability and productivity, deficiencies in most areas or total occupational or social impairment.  The Veteran appears to have generally been functioning satisfactorily, with routine behavior and self-care.  Thus, the Board finds that the Veteran's level of disability prior to January 6, 2009, more closely resembles the criteria for a 30 percent rating.  Accordingly, the criteria for a rating in excess of 30 percent for PTSD are not met.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on a schedular basis prior to January 6, 2009.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim on a schedular basis prior to January 6, 2009, must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. On and After January 6, 2009

The Veteran was seen for a Decision Review Officer hearing on January 6, 2009.  The Veteran reported that his medications had caused weight gain, which had made him more irritable and depressed.  

The Veteran was seen for a medication follow-up in February 2009.  The Veteran reported feeling depressed and anhedonic.  He reported that current medications have helped him to sleep better though he continued to get nightmares and flashbacks.  The Veteran was less anxious overall on current medications but still had panic attacks on and off.  The Veteran reported that he had been in a motorcycle accident that increased his back pain.  The Veteran reported that his current medication was controlling his voices somewhat. The Veteran's symptoms were similar, with restricted affect, auditory hallucinations, and mildly impaired attention/concentration.  

The Veteran was referred in March 2009 to a new therapist.  The Veteran underwent a diagnostic interview.  The therapist noted that the Veteran had a panoply of symptoms, both of a typical anxiety disorder and of a personality disorder.  The therapist assigned a GAF score of 47.  The Veteran was seen again for further interview in April 2009.
The Veteran underwent an additional VA examination in connection with this claim in May 2009.  The Veteran had recently started monthly individual psychotherapy in 2009 and had quarterly reviews since at least January 2008.  There had been no hospitalizations for a mental disorder.  The Veteran reported being comfortable with his therapist and being on anti-depressant and anti-anxiety medications.  The Veteran reported living with his parents since December 2004.  He reported two living brothers and one living sister.  He indicated that he had an adequate relationship with one brother, rarely spoke to the other and never communicated with his sister.  The Veteran reported family conflicts over the years since his discharge, with bad feelings among the siblings.  The Veteran reported that he is uncomfortable in crowds but does attend church, makes friends occasionally and attends a monthly motorcycle group.  The Veteran reported that his friends do not visit often.  The examiner noted limited social interaction.  There was no history of suicide attempts or violence/assaultiveness.  The Veteran reported that he accepted his living situation as it was affordable and somewhat supportive.  The Veteran indicated that his mother was strongwilled.  The Veteran reported helping in the yard, but also doing a lot of sitting and watching TV. He gained weight due to medication and lack of exercise.  The Veteran had recently been injured in a motorcycle accident and reported continued pain.  The Veteran's psychological and physical comfort had improved over the last one to two years, due to securing more effective medications.  The Veteran's social skills were described as limited.  The Veteran could meet people but relationships did not develop because of his PTSD symptoms of affective blunting, emotional numbing, blocking, hyper-religiosity.  The Veteran had a tendency to stare at attractive women which made them uneasy and avoid him.  The Veteran had no issues with alcohol or other substance use.  

On examination, the Veteran was clean, neatly groomed, appropriately and casually dressed.  The Veteran's psychomotor activity was unremarkable.  His speech was hesitant, clear and coherent.  The Veteran was cooperative and attentive.  His affect was constricted and blunted.  His mood was anxious.  The Veteran was able to perform serial 7's and spell a word forward and backward.  The Veteran reported that his attention span varied, sometimes normal, sometimes short and distractable.  The Veteran was alert and oriented times three.  The Veteran's immediate, remote and recent memory was normal.  The Veteran's thought processes had blocking and a paucity of ideas.  The Veteran had suicidal ideation, ruminations and hyperreligiosity.  The Veteran had no delusions or hallucinations.  The Veteran understood the outcome of behavior.  He was considered to have average intelligence and understood that he had a problem.  The Veteran had some inappropriate behaviors, such as staring at attractive women.  The Veteran interpreted proverbs appropriately.  The Veteran had no obsessive/ritualistic behavior.  He reported past difficulty with sleeping, which had decreased with a change in medication.  He reported panic attacks that used to be weekly, but had decreased and he had not had an attack in a month or two.  There were no homicidal thoughts, but he did have suicidal thoughts.  The Veteran reported these had been frequent but medication had helped him relax.  He had good impulse control.  There were no episodes of violence.  The Veteran was able to maintain minimum personal hygiene.  The examiner indicated that the PTSD had a severe impact on grooming and slight impact on household chores, bathing, dressing/undressing, engaging in sports/exercise, traveling, driving and other recreational activities.  The examiner assigned a GAF score of 47.  The examiner concluded that the Veteran's symptoms had improved over the past year due to a better medication regime, but that the Veteran still had moderately severe difficulty with social relationships, emotional numbing and depression symptoms.  The examiner indicated that the Veteran did not have total occupational or social impairment or deficiencies in judgment, thinking, work, mood or school.  The examiner did indicate that the Veteran had reduced reliability and productivity due to PTSD symptoms.

The Board finds that, during the period on and after January 6, 2009, the Veteran's PTSD was not productive of deficiencies in most areas or total occupational or social impairment.  The Veteran was unemployed during this period, but this was due to a nonservice-connected disability.  Similarly, the Veteran was not in school.  The Veteran's hallucinations and suicidal ideation improved during the period due to a medication change.  At the same time, the Veteran discussed some consistent social outlets such as church and a motorcycle group.  He reported improved anxiety and less frequent panic attacks.  The assigned GAF scores of 47 indicate that the Veteran was having serious problems due to his PTSD symptoms.  The Veteran testified to worsening irritability and depression due to weight gain.  The weight gain was clearly associated with his anti-psychotic medications in the record.  The Veteran also reported a new, repeated inappropriate behavior of staring at attractive women.  On the balance, the Board finds the Veteran's PTSD was productive of reduced reliability and productivity, but not deficiencies in most areas or total occupational or social impairment.  Again, the Veteran appears to have generally been functioning satisfactorily, with routine behavior and self-care.  He attended events such as therapy, church and the motorcycle group regularly and without assistance.  The Veteran was able to function socially, but has been unable to form and maintain personal relationships.  The Board finds that the Veteran's level of disability prior to January 6, 2009, more closely resembles the criteria for a 50 percent rating.  The criteria for a rating in excess of 50 percent are not met.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on a schedular basis on and after January 6, 2009.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim on a schedular basis on and after January 6, 2009, must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c. Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's PTSD disability is not inadequate.  The Board has considered not only the listed criteria of the General Ratings Formula, but also the general effects that his disability has on his life.  There are no manifestations of the disability which have not been incorporated into the schedular ratings.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The RO assigned one stage, from 30 to 50 percent, effective January 6, 2009.  The Board, however, concludes that the criteria for an initial rating in excess of 30 percent have at no time been met prior to January 6, 2009, and the criteria for an initial rating in excess of 50 percent have at no time been met on and after January 6, 2009.  Accordingly, further staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD prior to January 6, 2009, and in excess of 50 percent on and after that date is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


